DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, 12, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0249584 to Kim et al.; in view of US 2019/0073962 to Afflatooni et al.; further in view of US 2018/0047799 to Lim et al. 

	As per claim 1, Kim et al. teach a display device comprising:
a display panel (Fig. 3B) including a plurality of first pixels (paragraph 163) disposed in a first display area (Fig. 3B, 3011) and a plurality of second pixels disposed in a second display area adjacent to the first display area (Fig. 3B, areas other than 3011, Figs. 8A-8B); 
a controller configured to receive image data and convert the image data to image signals (Fig. 9B, 901-909). 
Kim et al. do not teach a data driver configured to convert the image signals to data signals and outputting the data signals to the first and second pixels, wherein the controller compensates for effective data corresponding to the second pixels and reflects the compensated effective data to the image signals.
Afflattoni et al. teach a data driver configured to convert the image signals to data signals and outputting the data signals to the first and second pixels (paragraph 51, “display driver circuitry 20 may drive the data signals onto data lines D in display 14 to display the frame of image data”), 
wherein the controller compensates for effective data corresponding to the second pixels and reflects the compensated effective data to the image signals (paragraph 38, “As the luminance of pixels that have degraded due to aging decreases over time, the data signals (sometimes referred to herein as pixel luminance values or gray values) provided to other pixels in the display may be altered (e.g., reduced) so that the overall luminance of the display matches the reduced luminance of the pixels that have aged more quickly”, aged compensated data will be construed as the claimed compensated effective data).
It would have been obvious to one of ordinary skill in the art, to modify the device of Kim et al., by providing a data driver configured to convert the image signals to data signals and outputting the data signals to the first and second pixels, so that the controller compensates for effective data corresponding to the second pixels and reflects the compensated effective data to the image signals, such as taught by Afflattoni et al., for the purpose of improving display uniformity.
Shen and Afflattoni et al. do not teach a gate driver disposed in the second display area of the display panel to overlap a portion of the second pixels and configured to drive the first and second pixels.
Lim et al. teach a gate driver disposed in the second display area of the display panel to overlap a portion of the second pixels and configured to drive the first and second pixels (Fig. 18, paragraphs 66-67, scan driver is included in region DCA, underneath pixels OLED).
It would have been obvious to one of ordinary skill in the art, to modify the device of Kim and Afflattoni et al., so that a gate driver is disposed in the second display area of the display panel to overlap a portion of the second pixels and configured to drive the first and second pixels, such as taught by Lim et al., for the purpose of maximizing screen display area.

	As per claim 2, Kim, Afflattoni and Lim et al. teach the display device of claim 1, wherein the controller comprises a data compensator (Fig. 1, 55/57) configured to extract image data with respect to the second display area from the image data and compensates for the effective data corresponding to the second pixels among the extracted image data using non-effective data that do not correspond to the second pixels among the extracted image data to generate compensation data (Aflatooni, paragraph 40, areas such as the button area in Fig. 3A of Kim contain virtual pixels, the data corresponding said virtual pixels is attenuated/reduced before performing aging compensation, said data corresponding to the virtual pixels will be construed as the claimed non-effective data, the aging compensated data will be construed as the claimed compensation data).

	As per claim 3, Kim, Afflattoni and Lim et al. teach the display device of claim 2, wherein the data compensator comprises an image analyzer configured to extract first image data with respect to the first display area (Kim, Fig. 9B, 903) and second image data with respect to the second display area from the image data (Kim, Fig. 9B, 905); and a data processor configured to receive the second image data, set reference effective data from the effective data (Aflatooni, paragraph 40, data for non-virtual pixels will be construed as reference effective data), set peripheral data adjacent to the reference effective data (Aflatooni, paragraph 40, data for virtual pixels adjacent to real pixels will be construed as peripheral data), and compensate for the reference effective data based on the peripheral data to generate the compensation data (Aflatooni, paragraphs 49 and 53, the aging compensation on real pixels is performed by attenuating/eliminating data for virtual pixels).

	As per claim 4, Kim, Afflattoni and Lim et al. teach the display device of claim 3, wherein the peripheral data include at least one non-effective data (Aflatooni, paragraph 40, data for virtual pixels adjacent to real pixels will be construed as peripheral data).

As per claim 5, Kim, Afflattoni and Lim et al. teach the display device of claim 3, wherein the data compensator further comprises: a synthesizer configured to synthesize the compensation data and the first image data to output the image signals (Kim, Fig. 9B, 909).

As per claim 6, Kim, Afflattoni and Lim et al. teach the display device of claim 3, wherein the controller further comprises: information about the second display area, wherein the image analyzer extracts the first and second image data from the image data based on the information (Kim, paragraphs 108 and 171-172, it is implicitly stated that resolution and location of the flat and bent areas is used, at least indirectly, as information to separate a raw image into flat and bent portions).
Kim, Afflattoni and Lim et al. do not explicitly teach wherein information is stored in a storage.
Official Notice is taken that information is stored in a storage.
It would have been obvious to one of ordinary skill in the art, to modify the device of Kim, Afflattoni and Lim et al., so that the resolution and area information is stored in a storage, for the purpose of providing a method adaptable to a variety of display sizes and resolutions.

As per claim 7, Kim, Afflattoni and Lim et al. teach the display device of claim 1, wherein each of the second pixels comprises: a second emission element emitting a light (Lim, Fig. 4, OLED in DDL area above DCA and PXC1); and a second pixel driving circuit driving the second emission element (Lim, Fig. 18, driving circuit in PCL area), and the second display area comprises: a first sub-area in which the second pixel driving circuits of the second pixels are arranged (Lim, Fig. 18, PCA area); and a second sub-area in which the gate driver is disposed (Lim, Fig. 18, DCA area).

As per claim 8, Kim, Afflattoni and Lim et al. teach the display device of claim 7, wherein second emission elements of a first group among the second pixels are disposed on the second pixel driving circuits in the first sub-area (Lim, OLED above PXC2), and second emission elements of a second group among the second pixels are disposed on the gate driver in the second sub-area (Lim, Fig. 4, paragraph 70, OLED above DCA).

As per claim 9, Kim, Afflattoni and Lim et al. teach the display device of claim 7, wherein a number of the second pixels arranged per unit area in the second display area is smaller than a number of the first pixels arranged per unit area in the first display area (Kim, paragraph 163, the flat area has a higher resolution than the bent area).

As per claim 11, it comprises similar limitations to those in claim 1 and it is therefore rejected for similar reasons, Furthermore, Kim, Afflattoni and Lim et al. teach a controller configured to receive image data and converting the image data to first image signals corresponding to the first pixels (Kim, Fig. 9B, 903) and second image signals corresponding to the second pixels (Kim, Fig. 9B, 905); and a data driver (Afflattoni et al., paragraph 51) configured to convert the first image signals to first data signals applied to the first pixels and convert the second image signals to second data signals applied to the second pixels.

As per claim 12, Kim, Afflattoni and Lim et al. teach the display device of claim 11, wherein the controller comprises: an image analyzer configured to extract first image data with respect to the first display area from the image data and second image data with respect to the second display area from the image data (Kim, Fig. 9B, flat and bent portions are separated); and a converter configured to convert the first image data to the first image signals and convert the second image data to the second image signals (Kim, Fig. 9B, 907).

As per claim 19, it comprises similar limitations to those in claim 6 and it is therefore rejected for similar reasons.

As per claim 20, it comprises similar limitations to those in claim 8 and it is therefore rejected for similar reasons.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0249584 to Kim et al.; in view of US 2019/0073962 to Afflatooni et al.; further in view of US 2018/0047799 to Lim et al.; further in view of US 2020/0296843 to Gao et al.

As per claim 10, Kim, Afflattoni and Lim et al. teach the display device of claim 9.
Kim, Afflattoni and Lim et al. do not explicitly teach wherein each of the second emission elements has a size equal to or greater than a size of each of the first emission elements.
Gao et al. teach wherein each of the second emission elements has a size equal to or greater than a size of each of the first emission elements (Gao, Fig. 11, paragraph 46).
It would have been obvious to one of ordinary skill in the art, to modify the device of Kim, Afflattoni and Lim et al., so that a number of the second pixels arranged per unit area in the second display area is smaller than a number of the first pixels arranged per unit area in the first display area, such as taught by Gao et al., for the purpose of improving display uniformity.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0249584 to Kim et al.; in view of US 2019/0073962 to Afflatooni et al.; in view of US 2018/0047799 to Lim et al.; further in view of US 2022/0068219 to Yoo et al.

As per claim 13, Kim, Afflattoni and Lim et al. teach the display device of claim 12.
Kim, Afflattoni and Lim et al. do not teach wherein the data driver comprises: a first D/A converter that receives the first image signals and converts the first image signals to the first data signals based on a predetermined first reference gamma.
Yoo et al. teach wherein the data driver comprises: a first D/A converter that receives the first image signals and converts the first image signals to the first data signals based on a predetermined first reference gamma (Fig. 15, paragraphs 171, 173 and 184).
It would have been obvious to one of ordinary skill in the art, to modify the device of Kim, Afflattoni and Lim et al., so that the data driver comprises: a first D/A converter that receives the first image signals and converts the first image signals to the first data signals based on a predetermined first reference gamma, such as taught by Yoo et al., for the purpose of improving display brightness uniformity.

As per claim 14, Kim, Afflattoni, Lim and Yoo et al. teach the display device of claim 13, wherein the second display area comprises: a first edge display area disposed at a first side of the first display area; and a second edge display area disposed at a second side of the first display area, and the second image data comprise: first sub-image data corresponding to the first edge display area; and second sub-image data corresponding to the second edge display area (Kim, Figs. 3B and 8A, areas 3012 and 3013).

As per claim 15, Kim, Afflattoni, Lim and Yoo et al. teach the display device of claim 14, wherein the second image signals comprise: first sub-image signals obtained by converting the first sub-image data and second sub-image signals obtained by converting the second sub-image data (Aflatooni, Fig. 3, paragraph 44, image signals are segmented into those of area AA and area AA’; Kim, Fig. 3A, area 3012 comprising button 320 and corresponding “virtual pixels” is analogous to area AA’ of Afflatooni).

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0249584 to Kim et al.; in view of US 2019/0073962 to Afflatooni et al.; in view of US 2018/0047799 to Lim et al.; in view of US 2022/0068219 to Yoo et al.; further in view of US 2021/0098541 to Hei et al.

As per claim 16, Kim, Afflattoni, Lim and Yoo et al. teach the display device of claim 15, wherein the data driver further comprises a D/A converter based on pixel resolution of a given area (Yoo, Fig. 15).
Kim, Afflattoni, Lim and Yoo et al. do not explicitly teach a second D/A converter configured to receive the first sub-image signals and converting the first sub-image signals to first sub-data signals based on a predetermined second reference gamma; and a third D/A converter configured to receive the second sub-image signals and converting the second sub-image signals to second sub-data signals based on a predetermined third reference gamma.
Hei et al. suggest a second D/A converter configured to receive the first sub-image signals and converting the first sub-image signals to first sub-data signals based on a predetermined second reference gamma; and a third D/A converter configured to receive the second sub-image signals and converting the second sub-image signals to second sub-data signals based on a predetermined third reference gamma (paragraphs 10 and 76, transition areas are used between different pixel density areas to improve display uniformity, this suggests at least an additional D/A converter as per taught by Yoo, for area 3012 in Fig. 3A of Kim, in contrast with area 3013, see also paragraph 166 suggesting that flat and bent areas have different resolutions).
It would have been obvious to one of ordinary skill in the art, to modify the device of Kim, Afflattoni, Lim and Yoo et al., by including a second D/A converter configured to receive the first sub-image signals and converting the first sub-image signals to first sub-data signals based on a predetermined second reference gamma; and a third D/A converter configured to receive the second sub-image signals and converting the second sub-image signals to second sub-data signals based on a predetermined third reference gamma, such as suggested by Hei et al., for the purpose of improving display uniformity.

As per claim 17, Kim, Afflattoni, Lim, Yoo and Hei et al. teach the display device of claim 16, wherein the first reference gamma is different from the second and third reference gammas (Yoo, Fig. 15), and the second and third reference gammas are equal to each other or different from each other (Yoo, Fig. 15; Kim, Fig. 3A; Hei, paragraphs 10 and 76, as per Kim, bent areas have different resolutions than flat areas, as per Hei, irregular areas, such as the button area of Kim have different resolutions, furthermore, as per Yoo, areas with different resolutions are supplied with different gamma voltages).

	As per claim 18, Kim, Afflattoni, Lim, Yoo and Hei et al. teach the display device of claim 16, wherein the second data signals include the first and second sub-data signals (Kim, Figs. 3B and 8A).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689. The examiner can normally be reached Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694